[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Each of the two consolidated cases, Peter Zbras vs. S  SBrothers, Inc., CV97-0065931S and S  S Brothers vs. Peter Zbras,
CV98-0062743S arise out of an agreement made on July 1, 1997 by the two parties. Under the agreement, the parties contracted for the performance of improvements to Lot 32, Stonebridge Estates, Oxford, Connecticut.
Peter and Cynthia Zbras are the owners of the property and agreed to pay S  S Brothers $20,725 for improvements to their property. In exchange for the $20,275 fee, S  S Brothers agreed to perform the improvements on Lot 32, Stonebridge Estates, Oxford, Connecticut. S  S Brothers and Peter Zbras agreed on incremental payments as the work progressed.
The work was partially completed and the fee was partially CT Page 13452 paid. Both sides agreed that their relationship broke down during the contractual period. Peter Zbras alleges that the partially performed work by S  S Brothers was negligent and in breach of the agreement. Further, Zbras alleges damages suffered as the work had to be completed and the defects cured.
S  S Brothers allege they ceased work as Zbras was behind in payments. S  S Brothers make a claim for the value of the work performed beyond the payment already received by Zbras. Their claim is for $9,777 under a breach of contract theory.
For purposes of clarity, Peter Zbras is referred to as the defendant.
The defendant alleges that when the plaintiff left the property, said property was badly damaged and work was incomplete. The court after examining the testimony of both parties is compelled to accept the defense of the defendant. The court acknowledges certain work performed by the plaintiff.
The court finds the following items were left undone by the plaintiff causing the defendant damages including:
1) Litter Chippings
2) Work around the septic tank
3) Removal of stumps
4) Landscaping
which totals $5,590, and in addition, general contracting duties totaling $1,500, which is found by the court to be the total amount of damages due to the defendant. Therefore, the court finds the amount claimed to be $9,777, minus $7,090 in damages, equaling $1,667 for work performed by the plaintiff S  S Brothers.
The court awards the plaintiff S  S Brothers $1,667 without costs to either party.
BY THE COURT,
Philip E. Mancini, Jr. Judge Trial Referee CT Page 13453